Mary Lou Fiala


2008 AMENDED AND RESTATED


SEVERANCE AND CHANGE OF CONTROL AGREEMENT

        THIS AGREEMENT, effective as of the 1st day of January, 2008, is by and
between REGENCY CENTERS CORPORATION, a Florida corporation (the “Company”) and
MARY LOU FIALA (the “Employee”).

        WHEREAS, the Company and the Employee previously entered into an Amended
and Restated Change in Control Agreement, which by its terms expired on December
31, 2007 (the “Prior Agreement”); and

        WHEREAS, to further induce the Employee to remain as an executive
officer of the Company and a key employee of one or more of the Regency Entities
(as defined below), the Company and the Employee desire to enter into this 2008
Amended and Restated Severance and Change Of Control Agreement (the “Agreement”)
to replace and supersede the Prior Agreement; and

        WHEREAS, the parties agree that the restrictive covenants underlying
certain of the Employee’s obligations under this Agreement are necessary to
protect the goodwill or other business interests of the Regency Entities and
that such restrictive covenants do not impose a greater restraint than is
necessary to protect such goodwill or other business interests.

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, including the Employee’s agreement to continue as an
executive officer of the Company and as an employee of one or more of the
Regency Entities, the Employee’s agreement to provide consulting services
following termination of employment pursuant to the terms hereof, and the
restrictive covenants contained herein, the Employee and the Company agree as
follows:

        1.     Definitions. The following words, when capitalized in this
Agreement, shall have the meanings ascribed below and shall supersede the
meanings given to any such terms in any other award agreement or related plan
document in effect prior to the date of this Agreement, including but not
limited to the definitions of “Cause,” “Change of Control,” “Good Reason” or
“Retirement”:

                (a)      “Affiliate” shall have the meaning given to such term
in Rule 12b-2 of the General Rules and Regulations of the Exchange Act.

                (b)      “Average Annual Cash Bonus” means the average of the
annual cash bonus, if any, paid to the Employee with respect to the three
calendar years prior to termination of employment (or the period of the
Employee’s employment, if shorter).

                (c)      “Base Performance Share Value” means the fair market
value as of the date of the Change of Control of the unvested shares underlying
the Employee’s maximum performance share opportunity outstanding immediately
prior to the Change of Control.

--------------------------------------------------------------------------------

                (d)      “Base Restricted Share Value” means the fair market
value as of the date of the Change of Control of the shares underlying all of
the Employee’s unvested time-vesting restricted stock awards or stock rights
awards outstanding immediately prior to the Change of Control (the “Base
Restricted Share Value”).

                (e)      “Board” means the Board of Directors of the Company.

                (f)      “Cause” means the termination of the Employee’s
employment with the Company and all Regency Entities by action of the Board or
its delegate for one or more of the following reasons:

          (i)      The Employee is convicted of committing a felony under any
state, federal or local law. For the purposes of this Agreement, conviction
includes any final disposition of the initial charge which does not result in
the charges being completely dismissed or in the Employee being completely
acquitted and absolved from all liability, either criminal or civil;


          (ii)      The Employee materially breaches (A) this Agreement or
(B) the Company’s policies and procedures, and the Employee fails to cure the
breach, if capable of cure, within thirty (30) days after written notice by the
Company of the breach;


          (iii)      The Employee engages in willful or gross misconduct or
willful or gross negligence in performing the Employee’s duties, or fraud,
misappropriation or embezzlement;


          (iv)      The Employee engages in conduct that, if known outside any
of the Regency Entities, could reasonably be expected to cause harm to the
reputation of the Company, and the Employee fails to cure the breach, if capable
of cure, within thirty (30) days after written notice by the Company of the
breach; or


          (v)      The Employee fails to meet the reasonable expectations of
management regarding performance of his or her duties, and the Employee fails to
cure the breach, if capable of cure, within thirty (30) days after written
notice by the Company of the breach.


                (g)      “Change of Control” means the occurrence of an event or
series of events which qualify as a change in control event for purposes of
Section 409A of the Code and Treas. Reg. §1.409A-3(i)(5), including:

          (i)      A change in the ownership of the Company, which shall occur
on the date that any one Person, or more than one Person Acting as a Group (as
defined below), other than Excluded Person(s) (as defined below), acquires
ownership of the stock of the Company that, together with the stock then held by
such Person or group, constitutes more than fifty percent (50%) of the total
fair market value of the stock of the Company. However, if any one Person or
more than one Person Acting as a Group is considered to own more than fifty
(50%) of the total fair market value of the stock of the Company, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a Change of Control.


2

--------------------------------------------------------------------------------

          (ii)      A change in the effective control of the Company, which
shall occur on the date that:


          (1)       Any one Person, or more than one Person Acting as a Group,
other than Excluded Person(s), acquires (or has acquired during the twelve (12)
month period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company. However, if any one
Person or more than one Person Acting as a Group is considered to own more than
thirty percent (30%) of the total voting power of the stock of the Company, the
acquisition of additional voting stock by the same Person or Persons is not
considered to cause a Change of Control; or


          (2)         A majority of the members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.


          (iii)      A change in the ownership of a substantial portion of the
Company’s assets, which shall occur on the date that any one Person, or more
than one Person Acting as a Group, other than Excluded Person(s), acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total Gross Fair Market Value (as defined below) equal to more than fifty
percent (50%) of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction (as defined below).


  For purposes of this Subsection (g):


          “Gross Fair Market Value” means the value of the assets of the
Company, or the value of the assets being disposed of, as applicable, determined
without regard to any liabilities associated with such assets.


          Persons will not be considered to be “Acting as a Group” solely
because they purchase or own stock of the Company at the same time, or as a
result of the same public offering, or solely because they purchase assets of
the Company at the same time, or as a result of the same public offering, as the
case may be. However, Persons will be considered to be Acting as a Group if they
are owners of an entity that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company.


3

--------------------------------------------------------------------------------

          The term “Excluded Transaction” means any transaction in which assets
are transferred to: (A) a shareholder of the Company (determined immediately
before the asset transfer) in exchange for or with respect to its stock; (B) an
entity, fifty percent (50%) or more of the total value or voting power of which
is owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a Person, or more than one Person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (C) (determined after the asset transfer).


          The term “Excluded Person(s)” means (A) the Company or any Regency
Entity, (B) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Regency Entity, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock in the
Company.


        The term “Change of Control” as defined above shall be construed in
accordance Code Section 409A and the regulations promulgated there under.

                (h)      “Code” means the Internal Revenue Code of 1986, as
amended.

                (i)      “Exchange Act” means the Securities Exchange Act of
1934, as amended.

                (j)      “Good Reason” means any one or more of the following
conditions, but only if (x) such condition was not consented to by the Employee
in advance or subsequently ratified by the Employee in writing, (y) such
condition remains in effect thirty (30) days after the Employee gives written
notice to the Board of the Employee’s intention to terminate his or her
employment for Good Reason, which notice specifically identifies such condition,
and (z) the Employee gives the notice referred to in (y) above within ninety
(90) days of the initial existence of such condition:

          (i)      any material diminution of the Employee’s authority, duties
or responsibilities;


          (ii)      a material diminution of the Employee’s base compensation;


          (iii)      a material diminution in the budget over which the Employee
retains authority;


          (iv)      a material change in the geographic location at which the
Employee must perform the Employee’s duties and responsibilities; or


          (v)      any other action or inaction by the Company that constitutes
a material breach of this Agreement or any other agreement pursuant to which the
Employee provides services to the Company.


4

--------------------------------------------------------------------------------

                (k)      “Person” means a “person” as used in Sections 3(a)(9)
and 13(d) of the Exchange Act or any group of Persons acting in concert that
would be considered “persons acting as a group” within the meaning of Treasury
Regulation §1.409A-3(i)(5).

                (l)      “Prime Rate” means an annual rate, compounding
annually, equal to the prime rate, as reported in The Wall Street Journal on the
date of the Change of Control, or if not reported on that date, the last
preceding date on which so reported (the “Prime Rate”), which rate shall be
adjusted on each January 1 to the Prime Rate then in effect and shall remain in
effect for the year.

                (m)      “Pro Rata Portion of the Employee’s Annual Cash Bonus”
means the portion, if any, of the Employee’s annual cash bonus for the calendar
year of termination accrued through the date of termination of employment.

                (n)      “Qualifying Retirement” means that the Employee has
previously delivered written notice of Retirement to the Company and on the date
of Retirement the Employee has satisfied the minimum applicable advance written
notice requirement set forth below:

Age at
Voluntary Termination

--------------------------------------------------------------------------------

Number of Years of
Advance Notice

--------------------------------------------------------------------------------

58 or younger 3 years 59 2 years 60 or older 1 year

By way of illustration, and without limiting the foregoing, if (i) the Employee
is eligible to retire at age 59 after 10 years of service, (ii) the Employee
gives two years notice at age 58 that the Employee intends to retire at age 60,
and (iii) the Employee later terminates employment at age 59, then the
Employee’s retirement at age 59 would not constitute a Qualifying Retirement.
However, if (i) the Employee is eligible to retire at age 59 after 10 years of
service, (ii) the Employee gives two years notice at age 58 that the Employee
intends to retire at age 60, and (iii) the Employee terminates employment upon
reaching age 60, then the Employee’s retirement at age 60 would constitute a
Qualifying Retirement.

                (o)      “Regency Entity” or “Regency Entities” means the
Company, its Affiliates, and any other entities that along with the Company is
considered a single employer pursuant to Section 414(b) or (c) of the Code and
the Treasury regulations promulgated thereunder, determined by applying the
phrase “at least 50 percent” in place of the phrase “at least 80 percent” each
place it appears in such Treasury regulations or Section 1563(a) of the Code.

                (p)      “Retirement” the Employee’s voluntary termination of
employment after (i) attaining age 65, (ii) attaining age 55 with 10 years of
service as a full-time employee of the Company or any of its Affiliates, or
(iii) attaining an age which, when added to such years of service of the
Employee equals at least 75.

5

--------------------------------------------------------------------------------

                (q)      “Separation from Service” means the termination of the
Employee’s Employment with the Company and all Regency Entities, provided that,
notwithstanding such termination of the employment relationship between the
Employee and the Company and all Regency Entities, the Employee shall not be
deemed to have had a Separation from Service where it is reasonably anticipated
that the level of bona fide services that the Employee will perform (whether as
an employee or independent contractor) following such termination for the
Company and all Regency Entities would be twenty percent (20%) or more of the
average level of bona fide services performed by the Employee (whether as an
employee or independent contractor) for the Company and all Regency Entities
over the immediately preceding thirty-six (36) month period (or such lesser
period of actual service). In such event, Separation from Service shall mean the
permanent reduction of the level of bona fide services to be performed by the
Employee (whether as an employee or independent contractor) to a level that is
less than twenty percent (20%) of the average level of bona fide services
performed by the Employee (whether as an employee or independent contractor)
during the thirty-six (36) month period (or such lesser period of actual
service) immediately prior to the termination of the Employee’s employment
relationship. A Separation from Service shall not be deemed to have occurred if
the Employee is absent from active employment due to military leave, sick leave,
or other bona fide leave of absence if the period of such leave does not exceed
the greater of (i) six months or (ii) the period during which the Employee’s
right to reemployment by the Company or any Regency Entity is provided either by
statute or contract.

                (r)      “Specified Employee” means an employee of the Company
or any Regency Entity who is a “specified employee” as defined in Section
409A(a)(2)(b)(i) of the Code and Treas. Reg. §1.409A-1(i). If the Employee is a
key employee as of the applicable identification date, the Employee shall be
treated as a Specified Employee for the 12-month period beginning on the first
day of the fourth month following such identification date. The applicable
identification date for purposes of this Agreement shall be September 30 of each
year.

                (s)      “Unvested Equity Award” has the meaning given to such
term in Section 5(a).

                (t)      “Years of Service” means the Employee’s total years of
employment with a Regency Entity, including years of employment with an entity
that is acquired by a Regency Entity prior to such acquisition.

        2.     Term. The term of this Agreement shall begin on the date hereof
and end at 11:59 p.m. on December 31, 2010, and thereafter shall automatically
renew for successive three-year terms unless either party delivers written
notice of non-renewal to the other party within 90 days prior to the end of the
then current term; provided, however, that if a Change of Control has occurred
during the original or any extended term (including any extension resulting from
a prior Change of Control), the term of the Agreement shall end no earlier than
24 calendar months after the end of the calendar month in which the Change of
Control occurs.

        3.     Severance. Except in circumstances in which the Employee would be
entitled to payments and benefits in connection with a Change of Control as
provided in Section 4 below, in the event that during the term of this Agreement
the Employee has a Separation from Service as a result of the Company
terminating the Employee’s employment without Cause or the Employee terminating
the Employee’s employment for Good Reason:

6

--------------------------------------------------------------------------------

                (a)      The Company shall pay to the Employee an amount equal
to the sum of (i) eighteen (18) months of the Employee’s base monthly salary in
effect on the date the Employee’s employment terminates, (ii) one hundred fifty
percent (150%) of  the Employee’s Average Annual Cash Bonus, plus (iii) if
approved by the Compensation Committee of the Board, a Pro Rata Portion of the
Employee’s Annual Cash Bonus, if any. Subject to Section 9 below, payment shall
be made in a lump sum sixty (60) days following the Employee’s Separation from
Service.

                (b)      The Employee and such of the Employee’s dependents as
are participating as of the date of the Employee’s termination (“Covered
Dependents”) shall be entitled to continue to participate in the major medical
and dental benefit plans sponsored and maintained by the Company from time to
time for its employees on the same basis and at the same cost to the Employee as
active employees of the Company and their dependents for a maximum period equal
to the number of months for which the Company is obligated to pay the Employee’s
base salary pursuant to Section 3(a) above. Should the Employee for himself or
herself or his or her Covered Dependents elect to continue participation in the
Company’s plans, the end of such continued participation, rather than the
termination of the Employee’s employment, shall be considered the qualified
event for purposes of the Employee’s and the Covered Dependents’ right to elect
COBRA continuation coverage at their own expense. The foregoing notwithstanding,
the right of the Employee to continue to participate in such programs shall
terminate as of the date that the Employee is first eligible to participate in a
major medical benefit program maintained by a successor employer, and the right
of the Employee’s dependents to participate in such programs shall terminate as
of the date that such dependents are first eligible to participate in an
alternative employer sponsored major medical benefit program. As a condition to
the Employee’s rights under this Section 3(b), the Employee agrees to promptly
notify the Company if either the Employee or his or her dependents who continue
to participate in the Company’s major medical and dental benefit plans become
eligible for alternative employer sponsored major medical benefit coverage.

        4.     Change of Control — Severance. In the event that during the term
of this Agreement the Company terminates the Employee’s employment without Cause
or the Employee terminates the Employee’s employment for Good Reason, in each
case within two years following a Change of Control, the following provisions
shall apply:

                (a)      The Company shall pay to the Employee an amount equal
to the sum of (i) thirty-six (36) months of the Employee’s monthly base salary
in effect on the date the Employee’s employment terminates, (ii) three hundred
percent (300%) of  the Employee’s Average Annual Cash Bonus, plus (iii) if
approved by the Compensation Committee of the Board, a Pro Rata Portion of the
Employee’s Average Annual Cash Bonus, if any. Subject to Section 9 below,
payment shall be made in a lump sum sixty (60) days following the Employee’s
Separation from Service.

                (b)      The Employee and such of the Employee’s dependents as
are participating as of the date of the Employee’s termination (“Covered
Dependents”) shall be entitled to the medical continuation benefits specified in
Section 3(b) above for a maximum period equal to the number of months for which
the Company is obligated to pay the Employee’s base salary pursuant to Section
4(a) above.

7

--------------------------------------------------------------------------------

                (c)      termination of employment. All unvested restricted
stock held by the Company on the Employee’s behalf, all unvested stock rights
awards, and all unvested performance share awards will fully vest on the date of
the Employee’s termination of employment and will be distributed to the Employee
within thirty (30) days of Employee’s Separation from Service.

                (d)      If the Employee’s unvested Equity Awards have been
exchanged pursuant to Section 5(c) for the right to receive a contingent cash
payment based on the Base Restricted Share Value or a contingent cash payment
based on the Base Performance Share Value, subject to Section 9 below, the
Employee shall receive a cash payment made in a lump sum sixty (60) days
following the Employee’s Separation from Service equal to any portion of the
unpaid Base Restricted Share Value and/or the unpaid Base Performance Share
Value, as the case may be, that has not been paid pursuant to Section 5(c),
together with accrued but unpaid interest at the Prime Rate on such unpaid
amount from the date of the Change of Control to the date of payment. For the
sake of clarity, if Section 5(c) applies, the Employee shall be entitled to a
cash payment pursuant to this Section 4(d) but shall not receive any stock
pursuant to Section 4(c).

        5.     Change of Control – Stock Rights Where There is No Termination of
Employment.

                (a)      Except as otherwise provided in Sections 5(b) and 5(c)
below (or in Sections 4(c) or 4(d), if applicable), the occurrence of a Change
in Control shall not impact any existing unvested stock options, restricted
stock or stock rights awards or performance share awards (collectively,
“Unvested Equity Awards”) unless such rights are cashed out pursuant to the
terms of the applicable merger agreement or other agreement(s) pursuant to which
such Change in Control is effected.

                (b)      If immediately after a Change of Control the Company no
longer exists because of a reorganization, merger, consolidation, combination or
other similar corporate transaction or event, but the stock underlying
performance shares (after giving effect to such corporate transaction or event)
is readily tradable on an established securities market, then notwithstanding
anything to the contrary contained in the related plan or award agreement, all
of the Employee’s outstanding unvested performance share awards shall be
converted to time-vesting stock rights awards and shall cliff vest in their
entirety on the last day of the performance period, provided that the Employee
remains employed by the Company’s successor or an Affiliate thereof on the date
of vesting.

                (c)      If the stock underlying Unvested Equity Awards is not
readily tradable on an established securities market immediately after the
Change of Control (after giving effect to any conversion, exchange or
replacement pursuant to the applicable plan or award agreement of the stock
underlying Unvested Equity Awards as a result of a reorganization, merger,
consolidation, combination or other similar corporate transaction or event),
notwithstanding anything to the contrary contained in the related plan or award
agreement, all of the Employee’s outstanding Unvested Equity Awards shall be
cancelled and, in consideration for the cancellation of such awards, the
Employee shall receive:

8

--------------------------------------------------------------------------------

          (i)      a cash payment equal to (x) the fair market value of the
shares underlying all of the Employee’s unvested stock options as of the date of
the Change of Control less (y) the aggregate exercise price of such stock
options, such cash payment to be made within thirty (30) days after the Change
of Control;


          (ii)      a deferred contingent cash payment equal to (x) the Base
Restricted Share Value, plus (y) interest on the unpaid Base Restricted Share
Value from the date of the Change of Control to the date of payment at the Prime
Rate, such cash payment of the Base Restricted Share Value to be made in
installments on the applicable vesting dates with respect to the number of
shares that would have been issued on that vesting date, plus all accrued but
unpaid interest on the unpaid Base Restricted Share Value through such vesting
date, provided that the Employee remains employed by the Company or its
successor or an Affiliate thereof on the date of vesting; and


          (iii)      a deferred contingent cash payment equal to (x) the Base
Performance Share Value, plus (y) interest on the unpaid Base Performance Share
Value from the date of the Change of Control to the date of payment at the Prime
Rate, such cash payment of the Base Performance Share Amount to be made in
annual installments on the last day of each year with respect to the number of
the shares that would have vested on that date, assuming the unvested
performance shares underlying the Employee’s maximum performance share
opportunity outstanding immediately prior to the Change of Control had become
time-vesting shares that vested in equal annual installments on the last day of
each year of the performance period remaining after the Change of Control, plus
all accrued but unpaid interest on the unpaid Base Performance Share Amount,
provided that the Employee remains employed by the Company or its successor or
an Affiliate thereof on the date of vesting.


        6.     Change of Control – Excise Tax.

                (a)      If in the opinion of Tax Counsel (as defined in Section
6(b)) the Employee will be subject to an excise tax under Code Section 4999 with
respect to some portion of the payments to be made by the Company to the
Employee following a termination of the Employee’s employment, under this
Agreement or otherwise, then the Company and the Employee agree that the amount
of payments to be made by the Company to the Employee under this Agreement shall
be reduced such that the present value of all payments to be received by the
Employee that would be considered to be “parachute payments” for purposes of
Section 280G of the Code is reduced to 299.99% of the Employee’s “base amount”
for purposes of Section 280G of the Code (“Scaled Back Amount”).

9

--------------------------------------------------------------------------------

                (b)      For purposes of this Section 6, within sixty (60) days
after delivery of a written notice of termination by the Employee or by the
Company pursuant to this Agreement within two years of a Change in Control with
respect to the Company (or, if an event other than termination of employment
results in payment of parachute payments under Section 280G and it is reasonably
possible that such parachute payments could result in an excise tax, with sixty
(60) days after such other event), the Company shall obtain, at its expense, the
opinion (which need not be unqualified) of nationally recognized tax counsel
(“Tax Counsel”) selected by the Compensation Committee of the Board, which sets
forth (i) the “base amount” within the meaning of Section 280G; (ii) the
aggregate present value of the payments in the nature of compensation to the
Employee as prescribed in Section 280G(b)(2)(A)(ii); and (iii) the amount and
present value of any “excess parachute payment” within the meaning of Section
280G(b)(1). For purposes of such opinion, the value of any non-cash benefits or
any deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Section 280G and regulations
thereunder, which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Employee. Such opinion shall be
addressed to the Company and the Employee and shall be binding upon the Company
and the Employee.

        7.     Plan of Liquidation. If the shareholders of the Company approve a
complete plan of liquidation or dissolution of the Company (“Approved
Liquidation Plan”), all Unvested Equity Awards will fully vest on the date of
such approval. Shares of Common Stock that so vest will be deemed outstanding as
of the close of business on the date of such approval, and certificates
representing such shares shall be delivered to the Employee as promptly as
practicable thereafter. In addition, unless the Approved Plan shall have been
rescinded, if the Company terminates the Employee’s employment without Cause or
the Employee terminates the Employee’s employment for Good Reason in each case
following shareholder approval of the Approved Liquidation Plan, then the
Employee shall receive the benefits provided in Sections 4(a) and 4(b).

        8.     Retirement and Performance Shares. If the Employee’s termination
of employment constitutes a Qualifying Retirement, the Employee shall receive
the benefits provided in Section 4(c) with respect to unvested stock options,
restricted stock and stock rights awards. Notwithstanding anything to the
contrary in any related plan or award agreement, the Employee shall be entitled
to exercise all vested stock options until the earlier of (a) three years after
the date of Qualifying Retirement, and (b) the original term of the option. Upon
Retirement or Qualifying Retirement, the Employee shall continue to have the
right to earn unvested performance shares upon the achievement of the applicable
performance goals over any remaining performance period, as if the Employee’s
employment had not been terminated.

        9.     Death and Disability. In no event shall a termination of the
Employee’s employment due to death or Disability constitute a termination by the
Company without Cause or a termination by the Employee for Good Reason; however,
upon termination of employment due to the Employee’s death or Disability, the
Employee’s estate or the Employee, as applicable, shall receive the benefits
provided in Section 4(c) with respect to unvested stock options, restricted
stock and stock rights awards and, in addition, the Employee’s estate or the
Employee, as applicable, shall continue to have the right to earn unvested
performance shares upon the achievement of the applicable performance goals over
any remaining performance period, as if the Employee’s employment had not been
terminated. Notwithstanding anything to the contrary in any related plan or
award agreement, (a) the Employee’s estate shall be entitled to exercise all
vested stock options until the earlier of (i) three years after termination of
employment due to death, and (ii) the original term of the option, and (b) the
Employee shall be entitled to exercise all vested stock options until the
earlier of (i) one year after termination of employment due to Disability, and
(ii) the original term of the option. For purposes of this Agreement, the
Employee shall be deemed terminated for Disability if the Employee is (or would
be if a participant) entitled to long-term disability benefits under the
Company’s disability plan or policy or, if no such plan or policy is in place,
if the Employee has been unable to substantially perform his or her duties, due
to physical or mental incapacity, for 180 consecutive days.

10

--------------------------------------------------------------------------------

        10.     Payments to Specified Employees. Notwithstanding any other
Section of this Agreement, if Employee is a Specified Employee at the time of
Employee’s Separation from Service, payments or distribution of property to
Employee provided under this Agreement, to the extent considered amounts
deferred under a non-qualified deferred compensation plan (as defined in Section
409A of the Code) shall be deferred until the six-month anniversary of such
Separation from Service to the extent required in order to comply with Section
409A of the Code and Treasury Regulation 1.409A-3(i)(2).

        11.     Reductions in Base Salary. For purposes of this Agreement, in
the event there is a reduction in the Employee’s base salary that would
constitute the basis for a termination for Good Reason, the base salary used for
purposes of calculating the severance payable pursuant to Sections 3(a) or 4(a),
as the case may be, shall be the amounts in effect immediately prior to such
reduction.

        12.     Other Payments and Benefits. On any termination of employment,
including, without limitation, termination due to the Employee’s death or
Disability (as defined in Section 9) or for Cause, the Employee shall receive
any accrued but unpaid salary, reimbursement of any business or other expenses
incurred prior to termination of employment but for which the Employee had not
received reimbursement, and any other rights, compensation and/or benefits as
may be due the Employee in accordance with the terms and provisions of any
agreements, plans or programs of the Company (but in no event shall the Employee
be entitled to duplicative rights, compensation and/or benefits).

        13.     Mitigation. Except as provided in Sections 3(b) and 4(b) with
respect to major medical benefits and Section 6 with respect to the Scaled Back
Amount, the Employee shall not be required to mitigate the amount of any
payments or benefits provided to the Employee hereunder by securing other
employment or otherwise, nor will such payments and/or benefits be reduced by
reason of the Employee securing other employment or for any other reason.

        14.     Release. Notwithstanding any provision herein to the contrary,
the Company shall not have any obligation to pay any amount or provide any
benefit, as the case may be, under this Agreement, unless and until (a) the
Employee executes (i) a release of the Regency Entities, in such form as the
Company may reasonably request, of all claims against the Regency Entities
relating to the Employee’s employment and termination thereof, and (ii) an
agreement to continue to comply with, and be bound by, the provisions of Section
15 hereof, and (b) the expiration of any applicable waiting or revocation
periods related to such release and agreement.

11

--------------------------------------------------------------------------------

        15.     Restrictive Covenants and Consulting Arrangement.

                (a)      The Employee will not use or disclose any confidential
information of any Regency Entity without the Company’s prior written consent,
except in furtherance of the business of the Regency Entities or except as may
be required by law. Additionally, and without limiting the foregoing, the
Employee agrees not to participate in or facilitate the dissemination to the
media or any other third party (i) of any confidential information concerning
any Regency Entity or any employee of any Regency Entity, or (ii) of any
damaging or defamatory information concerning the Employee’s experiences as an
employee of any Regency Entity, without the Company’s prior written consent
except as may be required by law. Notwithstanding the foregoing, this Section
15(a) does not apply to information which is already in the public domain
through no fault of the Employee.

                (b)      During the Employee’s employment and during the
one-year period after the Employee ceases to be employed by any of the Regency
Entities, the Employee agrees that:

          (i)      the Employee shall not directly or knowingly and
intentionally through another party recruit, induce, solicit or assist any other
Person in recruiting, inducing or soliciting (A) any other employee of any
Regency Entity to leave such employment or (B) any other Person with which any
Regency Entity was actively conducting negotiations for employment to cease such
negotiations on the date of termination of the Employee’s employment (the
“Termination Date”);


          (ii)      the Employee shall not personally solicit, induce or assist
any other Person in soliciting or inducing (A) any tenant in a shopping center
of any Regency Entity that was a tenant on the Termination Date to terminate a
lease, or (B) any tenant, property owner, joint venture partner or build-to-suit
customer with whom any Regency Entity had a lease, acquisition contract,
business combination contract, joint venture agreement or development contract
on the Termination Date to terminate such lease or other contract, or (C) any
prospective tenant, property owner, joint venture partner or build-to-suit
customer with which any Regency Entity was actively conducting negotiations on
the Termination Date with respect to a lease, acquisition, business combination,
joint venture or development project to cease such negotiations, unless the
Employee was not aware that such negotiations were being conducted.


                (c)      For a six month period following any termination of
employment, the Employee agrees to make himself available and, as requested by
the Company from time to time, to provide consulting services with respect to
any projects the Employee was involved in prior to such termination and/or to
provide such other consulting services as the Company may reasonably request.
The Employee will be reimbursed for reasonable travel and miscellaneous expenses
incurred in connection with the provision of consulting services hereunder. The
Company will provide the Employee reasonable advance notice of any request to
provide consulting services, and will make all reasonable accommodations
necessary to prevent the Employee’s commitment hereunder from materially
interfering with the Employee’s employment obligations, if any. In no event will
the Employee be required to provide more than 20 hours of consulting services in
any one month to the Company pursuant to this provision.

12

--------------------------------------------------------------------------------

                (d)      The parties agree that any breach of this Section 15
will result in irreparable harm to the non-breaching party which cannot be fully
compensated by monetary damages and accordingly, in the event of any breach or
threatened breach of this Section 15, the non-breaching party shall be entitled
to injunctive relief. Should any provision of this Section 15 be determined by a
court of law or equity to be unreasonable or unenforceable, the parties agree
that to the extent it is valid and enforceable, they shall be bound by the same,
the intention of the parties being that the parties be given the broadest
protection allowed by law or equity with respect to such provision.

                (e)      The provisions of this Section 15 shall survive the
termination of this Agreement.

        16.     Withholding. The Company shall withhold from all payments to the
Employee hereunder all amounts required to be withheld under applicable local,
state or federal income and employment tax laws.

        17.     Dispute Resolution. Any dispute, controversy or claim between
the Company and the Employee or other person arising out of or relating to this
Agreement shall be settled by arbitration conducted in the City of Jacksonville,
Florida, in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in force and Florida law
within 30 days after written notice from one party to the other requesting that
the matter be submitted to arbitration; provided that this Section 17 shall not
apply to, and the Company shall be free to seek, injunctive or other equitable
relief with respect to any actual or threatened violation by the Employee of his
or her obligations under Section 15 hereof in any court of competent
jurisdiction. The arbitration decision or award shall be binding and final upon
the parties. The arbitration award shall be in writing and shall set forth the
basis thereof. The parties hereto shall abide by all awards rendered in such
arbitration proceedings, and all such awards may be enforced and executed upon
in any court having jurisdiction over the party against whom enforcement of such
award is sought. The Company agrees to reimburse the Employee for all costs and
expenses (including, without limitation, reasonable attorneys’ fees, arbitration
and court costs and other related costs and expenses) the Employee reasonably
incurs as a result of any dispute or contest regarding this Agreement and the
parties’ rights and obligations hereunder if, and when, the Employee prevails on
at least one material claim; otherwise, each party shall be responsible for its
own costs and expenses.

        18.     Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida (exclusive of conflict of law
principles). In the event that any provision of this Agreement shall be invalid,
illegal or unenforceable, the remainder shall not be affected thereby. This
Agreement supersedes and terminates any prior employment agreement, severance
agreement, change of control agreement or non-competition agreement between the
Company and the Employee. It is intended that the payments and benefits provided
under this Agreement are in lieu of, and not in addition to, termination,
severance or change of control payments and benefits provided under the
Company’s other termination or severance plans, policies or agreements, if any.
This Agreement shall be binding upon and inure to the benefit of the Employee
and the Employee’s heirs and personal representatives and the Company and its
successors, assigns and legal representatives. Headings herein are inserted for
convenience and shall not affect the interpretation of any provision of the
Agreement. References to sections of the Exchange Act or the Code, or rules or
regulations related thereto, shall be deemed to refer to any successor
provisions, as applicable. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to
expressly assume and agree to perform under this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement may not be terminated, amended, or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

REGENCY CENTERS CORPORATION

By: /s/ Martin E. Stein         Martin E. Stein         Its: Chairman & Chief
Executive Officer


MARY LOU FIALA

/s/ Mary Lou Fiala









14